           Case 3:20-cv-02731-VC Document 415 Filed 07/01/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         BAIL ORDER NO. 32
           v.                                        Re: Dkt. Nos. 399, 406

  DAVID JENNINGS, et al.,
                 Defendants.

       The bail requests from the following detainees are denied without prejudice:

       •    Pedro Moises Narvaez

       •    Brandon Cerda Hidalgo

       The bail request from Hamilton Garcia Martinez is deferred. Class counsel should submit

further information, to which defendants may respond within 3 business days, regarding the facts

underlying the arson conviction and any available arrest reports or court records.

       The bail requests from the following detainees are granted:

            •   Cesar Eduardo Miranda

            •   Pablo Ramirez Benitez

            •   Sopheap Chhoeung

            •   Kevin Andrade Menjivar

Bail is subject to the standard conditions of release stated at Dkt. No. 369. Mr. Miranda’s bail is

subject to the further condition that he must participate in regular group sobriety meetings.

       IT IS SO ORDERED.

Dated: July 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
